Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 1 of124


    1                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
    2
                              Case No. 18-80166-CR-DMM
    3
        UNITED STATES OF AMERICA,    )
    4                                )
             GOVERNMENT,             )
    5                                )
             -v-                     )
    6                                )
        NICHOLAS WUKOSON,            )
    7                                )
             DEFENDANT.              )        West Palm Beach, Florida
    8                                )        September 26, 2018
        _____________________________)
                                     )
    9

  10                 TRANSCRIPT OF CHANGE OF PLEA PROCEEDINGS

  11               BEFORE THE HONORABLE DONALD M. MIDDLEBROOKS

  12                        UNITED STATES DISTRICT JUDGE

  13

  14    Appearances:

  15    FOR THE GOVERNMENT

  16
        FOR THE DEFENDANT
  17

  18    Reporter                         Stephen W. Franklin, RMR, CRR, CPE
        (561)514-3768                    Official Court Reporter
  19                                     701 Clematis Street
                                         West Palm Beach, Florida 33401
  20                                     E-mail: SFranklinUSDC@aol.com

  21

  22

  23

  24

  25
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 2 of224


    1         (Call to the order of the Court.)

    2               THE COURT:    Please be seated.

    3               This is the case of the United States versus

    4   Nicholas Wukoson, case number 18-80166.

    5               Could we have appearances.

    6               MR. SCHILLER:    Good morning, Your Honor.      Greg

    7   Schiller on behalf of the United States, and along with me is

    8   special agent Scott Wilson from the Federal Bureau of

    9   Investigation.

  10                THE COURT:    Good morning.

  11                MR. SCHILLER:    Good morning, sir.

  12                MR. RUDMAN:    Good morning, Your Honor.      Douglas

  13    Rudman on behalf of Nicholas Wukoson, and next to me is

  14    defendant Nicholas Wukoson.

  15                THE COURT:    All right.    Good morning.

  16                And this is a change of plea, Mr. Rudman?

  17                MR. RUDMAN:    It is, Judge, and a point of

  18    housekeeping.     When it comes time for my client to be sworn

  19    in, he would actually prefer a civil affirmation instead of an

  20    oath to God.

  21                THE COURT:    All right.    Please administer the oath

  22    to Mr. Wukoson.

  23                THE COURTROOM DEPUTY:      Please raise your right hand.

  24                    Douglas Wukoson, Defendant, sworn.

  25                THE COURT:    Thank you, sir.    Please be seated.
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 3 of324


    1   BY THE COURT:

    2   Q     You're now under oath.      If you answer falsely to any of

    3   my questions, your answer could later be used against you in

    4   another prosecution for perjury, or for making a false

    5   statement.    Do you understand?

    6   A     Yes, sir.

    7   Q     I'm going to ask you several questions.        The purpose of

    8   the questions is to make sure you've carefully considered your

    9   decision to plead guilty in this case, to determine that

  10    you're competent to make the decision, that you're aware of

  11    your rights, and that there's a reason for you to plead

  12    guilty; that you did what the Government says you did.           If you

  13    don't understand any of my questions, tell me.          If you want to

  14    stop at any point and speak with your lawyer, you may do that.

  15    Do you understand?

  16    A     Yes, sir, I do.

  17    Q     How far did you go in school?

  18    A     Graduated from Auburn University, graduate degree.

  19    Bachelor's, I'm sorry, I apologize.

  20    Q     All right.    Have you been treated for any mental illness?

  21    A     No, sir.

  22    Q     Have you been treated for addiction to narcotics or

  23    alcohol?

  24    A     No, sir.

  25    Q     Are you currently under the influence of any drug,
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 4 of424


    1   alcohol, or are you taking any medication?

    2   A     No, sir.

    3   Q     Have you reviewed the information, the charge filed

    4   against you in the case, and have you discussed that charge

    5   with your lawyer?

    6   A     I have, sir.

    7   Q     Are you satisfied with the representation your lawyer's

    8   provided to you?

    9   A     I have, sir.

  10    Q     You're satisfied with his representation?

  11    A     Yes, sir, I am.

  12    Q     All right.    And I've been given a copy of a plea

  13    agreement between yourself and the Government.          Let me first

  14    ask you to confirm this is your signature on the agreement?

  15    A     Correct, yes, sir.

  16    Q     And before signing it, did you review it and discuss it

  17    with your lawyer?

  18    A     Yes, sir.

  19    Q     You believe you understand it?

  20    A     Yes, sir, I do.

  21    Q     I'm going to review aspects of it with you, and if you

  22    have any question about any part of it, please tell me.

  23                In paragraph 1, you are agreeing to plead guilty to

  24    the sole count of the information.        That charges you with

  25    possession of child pornography involving a prepubescent
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 5 of524


    1   minor, or a minor who has not attained the age of 12, in

    2   violation of federal law.      Do you understand you're agreeing

    3   to plead guilty to that charge?

    4   A     Yes, sir.

    5   Q     The sentence in this case will be imposed after

    6   consideration of the federal sentencing guidelines.          I'm

    7   obligated to calculate a sentencing guideline, and usually a

    8   sentence falls within the advisory guideline range.          I do have

    9   some discretion to vary from the guidelines up or down, but I

  10    have to take them into account, as well as other laws passed

  11    by Congress related to sentencing.        The Court has legal

  12    authority to sentence you up to the maximum authorized by law

  13    for the offense to which you're pleading guilty.          You won't be

  14    able to withdraw your plea as a result of the sentence

  15    imposed.    Do you understand?

  16    A     Yes, sir.

  17    Q     The possible penalties are in paragraph 4 of the

  18    agreement, which indicates that you could be sentenced to a

  19    term -- you could be sentenced to a term of imprisonment of up

  20    to 20 years.    Imprisonment would be followed by a term of

  21    supervised release, which would have to be at least five

  22    years, it could be as much as life, a fine of up to $250,000

  23    could be ordered, and I must ordered a $100 special

  24    assessment.    I may also be required to order restitution to

  25    any identified victims.      You understand that?
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 6 of624


    1   A     Yes, sir, I do.

    2   Q     In addition, there's a special assessment of $5000 on any

    3   nonindigent person convicted under this law, and so there

    4   could be an additional $5000 special assessment.          Do you

    5   understand?

    6   A     Yes, sir.

    7   Q     Additionally, you've agreed to forfeit to the Government

    8   a -- basically two silver Hewlett Packer laptops, do you

    9   understand that?

  10    A     Yes, sir.

  11                MR. RUDMAN:    I believe it's one silver, one black,

  12    Your Honor.

  13                THE COURT:    All right.   Well, you're correct, one

  14    silver Hewlett Packer laptop and one black Hewlett Packer

  15    laptop with the serial numbers that are contained within the

  16    plea agreement.

  17                Okay.   In paragraph 11, the Government's agreed to

  18    recommend your guidelines be reduced by a total of three

  19    levels for acceptance of responsibility.         The Government won't

  20    be required to make that recommendation, however, if you fail

  21    to make a full disclosure to the probation office of the

  22    circumstances surrounding the offense, if you're found to have

  23    misrepresented facts to the Government before entering into

  24    this agreement, or if you commit any misconduct after entering

  25    into the agreement.      Do you understand that?
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 7 of724


    1   A     Yes, sir.

    2   Q     Paragraph 12 is a very important part of your plea

    3   agreement, because under federal law, you have a right to

    4   appeal the sentence imposed in this case.         However, as part of

    5   your plea agreement, you're giving up your rights to appeal

    6   the sentence or to appeal the manner in which sentence is

    7   imposed unless it were to exceed the maximum permitted by

    8   statute or a result of an upward departure or upward variance

    9   from the guideline range established at sentencing.

  10                THE COURT:    I guess you've also added there's also

  11    an additional provision in here that if I were to decline to

  12    follow a joint sentencing recommendation, but is there any

  13    joint sentencing recommendation, Mr. Schiller?

  14                MR. SCHILLER:    At this time, no, Your Honor.

  15                THE COURT:    Would you anticipate one?

  16                MR. SCHILLER:    Um, at this point, no, although

  17    counsel and I are talking.       So I can't say a hundred percent

  18    that there wouldn't be, but at this point I would say, no,

  19    there is not.

  20    BY THE COURT:

  21    Q     All right.    Have you talked about this waiver with your

  22    lawyer, and are you satisfied with your decision in that

  23    respect?

  24    A     Yes, sir.

  25    Q     Paragraph 13 points out that as -- by pleading guilty,
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 8 of824


    1   you will be required to register as a sex offender, and that

    2   independent of supervised release, you will be subject to

    3   federal and state sex offender registration requirements, and

    4   those might apply throughout your life.         Do you understand

    5   that?

    6   A     Yes, sir.

    7   Q     All right.    We've reviewed the written plea agreement.

    8   Beyond this agreement, has the Government made any promises to

    9   you in connection with your decision to plead guilty in this

  10    case?

  11    A     No, sir.

  12    Q     Has anyone attempted to force you to plead guilty?

  13    A     No, sir.

  14    Q     Are you pleading guilty of your own free will because you

  15    are guilty?

  16    A     Yes, sir.

  17    Q     Do you understand you have a right to plead not guilty?

  18    If you plead not guilty, you have a right to a trial by jury.

  19    The Government would have to prove your guilt beyond a

  20    reasonable doubt.     You would have the right to the assistance

  21    of counsel.    Your lawyer could cross-examine cocaine the

  22    witnesses called by the Government, present witnesses on your

  23    behalf.    You could either testify or choose not to testify.

  24    And if you decided not to testify, that fact couldn't be used

  25    against you in the trial.      Do you understand you have those
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 9 of924


    1   rights?

    2   A     Yes, sir, I do.

    3   Q     By pleading guilty, you're giving up those rights, and

    4   there will be no trial.      Do you understand?

    5   A     Yes, sir.

    6   Q     This crime's a felony.      If your plea is accepted, you

    7   will be adjudged guilty of a felony and may lose valuable

    8   civil rights, such as the right to vote, the right to hold

    9   office, the right to own a firearm.        Do you understand?

  10    A     Yes, sir.

  11                THE COURT:    Mr. Rudman, does your client face any

  12    possible immigration consequence?

  13                MR. RUDMAN:    He does not, Your Honor.

  14    BY THE COURT:

  15    Q     All right.    I recognize -- well, first, I've been also

  16    handed a factual proffer, which is four pages long.          Is this

  17    your signature on the factual proffer, as well, Mr. Wukoson?

  18    A     Yes, sir.

  19    Q     And did you review this, and do you agree with the facts

  20    as they're laid out here?

  21    A     Yes, sir.

  22    Q     All right.    Despite that, I'm going to ask the prosecutor

  23    to briefly describe what he would have proven at trial had the

  24    case gone to trial.      Please listen carefully.      When he

  25    finishes, I will ask you whether you did what the Government
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 10 10
                                                                             of 24


    1    says you did.

    2               MR. SCHILLER:     Thank you, Your Honor.

    3               Had this case gone to trial, the Government would

    4    have proven beyond a reasonable doubt that back on

    5    September 25th of 2017, the Federal Bureau of Investigation,

    6    performing an undercover investigation into child pornography

    7    networks, identified the defendant's IP address as one making

    8    available child pornography for trading.

    9               On that same day, September 25th, multiple images

   10    and video files were -- multiple files were transmitted from

   11    the defendant's IP address to the undercover agent's law

   12    enforcement computer.     Those images depicted children under

   13    the age of 18 engaged in sexual acts or poses consistent with

   14    child pornography, in that they were lewd and lascivious.

   15    Several of those files are listed on page 2 of the plea

   16    agreement.    Their titles are there and their descriptions.         I

   17    won't do those for the record, Your Honor, but each of those

   18    evidence child pornography, as viewed by the undercover

   19    officer and as described therein.

   20               A subpoena to Comcast for the subscriber information

   21    on the IP address resolved back to Mr. Wukoson at his home

   22    address in Jupiter, Florida.

   23               On December 4th of 2017, a search warrant, a federal

   24    search warrant, was executed at his residence.         Wukoson was

   25    present, and first they discovered a silver HP laptop.
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 11 11
                                                                             of 24


    1    Wukoson, post-Miranda, admitted it was his computer.          They

    2    then found a second laptop in a closet not originally

    3    disclosed by Wukoson but later advised that it belonged to

    4    him.

    5               On the silver HP laptop, serial number 5CD6510165,

    6    or the newer computer, forensics discovered multiple search

    7    terms indicative of child pornography.        In the recycling bin

    8    there were over a thousand images of what were described as LS

    9    models.   More than 300 were posed images of children in

   10    sexually explicit conduct wherein their genitals were

   11    indecently exposed and displayed in lascivious exhibition.

   12    There were also approximately 140 videos on the suspect

   13    computer in the recycling bin but could not be confirmed due

   14    to the damage of those, but based on the title, agents

   15    believed those to be child pornography.        They also found

   16    evidence of wiping software on that computer.

   17               Regarding the second computer that was later found

   18    in the residence, the black HP laptop, serial number

   19    5CD51334FQ, again, on this computer agents found images in the

   20    Real Player folder, which is a player used to view and play

   21    images and videos, of over 300 thumbnails of child pornography

   22    images.   Like the other computer, this one also contained a

   23    wiping software or a disc cleaner.       And, again, search terms

   24    indicative to searching for child pornography were also found

   25    on this computer.     Likewise, videos were also found in the
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 12 12
                                                                             of 24


    1    recycling bin dating as far back as December 2015.

    2               Both devices and their hard drives were manufactured

    3    outside of the state of Florida, and thus the Government would

    4    have been able to prove the four necessary elements:          That the

    5    defendant knowingly possessed one or more matters which

    6    contained any visual depiction of a minor engaged in sexually

    7    explicit conduct; that the items of child pornography had been

    8    transported in interstate or foreign commerce, including via

    9    computer; that the production of the visual depiction involved

   10    the use of a minor engaging in sexually explicit conduct, and

   11    the visual depiction was of such conduct; and, finally, that

   12    the defendant knew that the visual depiction involved the use

   13    of a minor engaging in sexually explicit conduct, all of which

   14    did occur in the Southern District of Florida and would have

   15    been proven beyond a reasonable doubt had this case gone to

   16    trial.

   17               THE COURT:    All right, thank you.

   18    BY THE COURT:

   19    Q    Mr. Wukoson, you heard the prosecutor describe what he

   20    would prove at trial.     Did you do those things?

   21    A    Yes, sir, I did.

   22    Q    All right.    You hesitated.     Is there some issue that you

   23    want to raise at this point?

   24    A    No, sir, there's not.

   25    Q    How do you plead to the charge, guilty or not guilty?
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 13 13
                                                                             of 24


    1    A    I plead guilty.

    2               THE COURT:    All right.    Mr. Schiller, anything else

    3    you believe I should cover?

    4               MR. SCHILLER:     Judge, and you may have said this

    5    already, but that the Sentencing Guidelines in this case are

    6    in fact -- well, if there were any predictions or calculations

    7    in advance, but that if the guideline calculation doesn't come

    8    out to whatever he was told that it might be, that's not a

    9    reason for him to withdraw his plea.        The Court may have said

   10    that.   I may not have heard it, I'm sorry.

   11               THE COURT:    Well, I told him I sentence within the

   12    guidelines.    I mean, do y'all know what the guidelines are?

   13    Have you calculated them?

   14               MR. SCHILLER:     I have, Judge, but, again, I wouldn't

   15    rely on my calculations.      And I've gone over them with defense

   16    counsel and told him also obviously not to rely on my

   17    calculations.    Probation will be the one to determine that.

   18               THE COURT:    All right.

   19               MR. SCHILLER:     But just that whatever those

   20    calculations are, if they're higher or lower, but that's just

   21    not a reason to withdraw his plea.

   22               THE COURT:    Well, what do you think they are?

   23               MR. SCHILLER:     Judge, with all due respect, I don't

   24    actually have them in front of me.       I forgot to bring them.

   25    So I apologize.
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 14 14
                                                                             of 24


    1                THE COURT:    Mr. Rudman, have you calculated them?

    2                MR. RUDMAN:    Yes, Judge.   If I could have one

    3    second, sir.

    4                Judge, I believe when we talked about it, it was 51

    5    to 63 months.

    6                THE COURT:    What is it, the criminal history

    7    category is 1?

    8                MR. SCHILLER:    Yes, Judge.

    9                So I think that range might be low.       So again, I

   10    just want Mr. Wukoson to understand that regardless of what he

   11    thinks the range might be, probation will determine that

   12    range.    And that range, whatever it is, higher or lower than

   13    what he thinks it might be, is no reason for him to withdraw

   14    his plea.

   15                THE COURT:    All right.

   16                MR. SCHILLER:    That's the only point I wanted to

   17    make, Your Honor.

   18    BY THE COURT:

   19    Q    All right.    As I told you, I'm obligated to calculate a

   20    sentencing guideline range, and probation will give me some

   21    advice.    Your lawyer thinks the guidelines are somewhere

   22    around 51 to 63 months.      It's not clear there's agreement on

   23    that.    I will tell you that if the parties are able to reach

   24    agreement, I usually follow those types of agreements or

   25    recommendations.     Otherwise, probation's going to come up with
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 15 15
                                                                             of 24


    1    a number.    If your lawyer objects, y'all can file an

    2    objection, and then we'll decide that at the sentencing

    3    hearing.    But as I told you, there is legal authority to

    4    sentence you up to the maximum, which is 20 years, and you

    5    won't be able to withdraw your plea as a result of the

    6    sentence imposed.     Do you understand that?

    7    A    Yes, sir.

    8                THE COURT:    All right.   Mr. Rudman, is there

    9    anything else you think I should cover?

   10                MR. RUDMAN:   Judge, not as part of the plea

   11    colloquy, but only issues as far as release after the plea is

   12    taken.

   13                THE COURT:    All right.   It's then the finding of the

   14    Court in the case of the United States versus Nicholas

   15    Wukoson, that the defendant is fully competent and cable of

   16    entering an informed plea, that he's aware of the nature of

   17    the charges and the consequences of the plea, and that the

   18    plea of guilty is a knowing and voluntary plea, supported by

   19    an independent basis in fact containing each of the essential

   20    elements of the offense.      The plea is therefore accepted, and

   21    the defendant is adjudged guilty of this offense.

   22                It's also the finding of the Court that the

   23    defendant has discussed with counsel the appellate waiver

   24    contained within the plea agreement, and that waiver is also

   25    knowing and voluntary.
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 16 16
                                                                             of 24


    1               Mr. Wukoson, the probation office will do an

    2    investigation.    They'll ask to speak to you.       You have a right

    3    to have your lawyer present when you talk to them.          They will

    4    prepare a written report which will describe the crime and

    5    recommend how the Sentencing Guidelines ought to be applied.

    6    If there's anything you believe to be incorrect in the report,

    7    you and your lawyer can file written objections.         If those are

    8    not worked out with the Government, we will decide those at

    9    the sentencing hearing.      You will have a right to address the

   10    Court with respect to sentence.       Do you understand?

   11               THE DEFENDANT:     Yes, sir.

   12               THE COURT:    When can we have sentencing?

   13               THE COURTROOM DEPUTY:      December 6, at 11:30 a.m.

   14               THE COURT:    December 6 at 11:30.      Is that time

   15    acceptable?

   16               MR. SCHILLER:     Judge, I'm going to be in a specially

   17    set trial before Judge Rosenberg beginning on December 3rd

   18    that's going to last about three weeks.        Defense counsel and I

   19    actually spoke before, and I know they were going to make the

   20    request to see if we could have the sentencing in early

   21    January.   The Government is in agreement with that, depending

   22    on the Court's schedule.

   23               THE COURT:    I don't want to put it off that long.

   24    Let's stick to a normal schedule.       We can do it at the end of

   25    the day if that works better for you with Judge Rosenberg.           Is
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 17 17
                                                                             of 24


    1    she in session every day?

    2                MR. SCHILLER:    For the trial, yes, sir.

    3                THE COURT:    Five days a week?

    4                MR. SCHILLER:    Yes, sir.

    5                THE COURT:    All right.   We can do it at --

    6                MR. SCHILLER:    But if you want to talk to her, let

    7    us end early one day, I won't complain.

    8                THE COURT:    No, we'll accommodate her schedule and

    9    yours.

   10                MR. SCHILLER:    Thank you, sir.

   11                THE COURT:    Do you know how late she usually goes?

   12                MR. SCHILLER:    We usually go 'til 5:00.      The last

   13    trial I did before her we went to 5:00, 5:15, 5:30 every day.

   14                THE COURT:    Why don't we set it at 5:00, and if we

   15    need to change it, we can.      5:00 o'clock on December 6, does

   16    that work?

   17                MR. RUDMAN:    Your Honor, just for scheduling, I

   18    mean, we're going to be filing paperwork requesting a

   19    variance.    We are going to be listing an expert witness in the

   20    form of a doctor to testify.      So I don't anticipate this to be

   21    a quick hearing to schedule at 5:00.        I just want to make the

   22    Court aware of that.

   23                THE COURT:    All right.   Well, we'll also talk to

   24    Judge Rosenberg.     We might be able to change it, but otherwise

   25    5:00 o'clock on the 6th.
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 18 18
                                                                             of 24


    1               MR. RUDMAN:    Thank you, Judge.

    2               THE COURT:    And he's apparently on some bond

    3    conditions.    Should that remain?

    4               MR. SCHILLER:     It should, Judge.     The Government has

    5    no objection to him remaining on his pretrial bond with all

    6    existing conditions.

    7               THE COURT:    All right.    The existing conditions

    8    remain in effect, then.

    9               MR. RUDMAN:    And, Judge, there was just a brief

   10    housekeeping issue between the pronouncement of the conditions

   11    of pretrial release versus how they were interpreted by

   12    probation.    I believe Mr. Schiller and I have agreement of

   13    just how these modification should be imposed, if I can put

   14    them on the record, Your Honor.

   15               THE COURT:    All right.    But is it -- don't you

   16    need -- is it in a document somewhere, a difference?          What's

   17    the point of this?     Are these different from the pretrial

   18    provisions that the magistrate set?

   19               MR. SCHILLER:     It's a matter of a clarification,

   20    Judge.   And I -- so I think the issue is regarding the

   21    defendant's to his mother's residence.

   22               MR. RUDMAN:    The defendant being able to stay

   23    overnight.    He has been allowed to travel to and from his

   24    mother's residence in the Middle District, but as far as being

   25    able to stay overnight once he gets there, because the travel
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 19 19
                                                                             of 24


    1    is a prolonged period of time.

    2               The only other issue that we would have is -- well,

    3    just primarily that, and then Mr. Schiller as far as the

    4    supervised contact.     Have we been able to address that issue?

    5               MR. SCHILLER:     No, not yet.

    6               MR. RUDMAN:    Then we can address that in a proposed

    7    order to the Court, then.

    8               THE COURT:    Yeah, if you want to modify him, file

    9    some sort of agreed motion with the magistrate.

   10               MR. RUDMAN:    I understand.

   11               THE COURT:    And I don't have a problem with it, but

   12    you need to -- I mean, someone's got to communicate all this

   13    to Pretrial Services is the problem.

   14               MR. RUDMAN:    Understandable, Judge.

   15               THE COURT:    Okay.   All right.    Have a good day.

   16               MR. SCHILLER:     Thank you, Judge.     You, too.

   17         (Proceedings concluded.)

   18                                  * * * * *

   19

   20

   21

   22

   23

   24

   25
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018 Page 20 20
                                                                             of 24


    1                                  * * * * *

    2                                  I N D E X

    3    Testimony of Nicholas Wukoson

    4               Examination by the Court                      2

    5                                  * * * * *

    6                               E X H I B I T S

    7    (None.)

    8                                  * * * * *

    9                                 CERTIFICATE

   10         I, Stephen W. Franklin, Registered Merit Reporter, and

   11    Certified Realtime Reporter, certify that the foregoing is a

   12    correct transcript from the record of proceedings in the

   13    above-entitled matter.

   14         Dated this 26th day of DECEMBER, 2018.

   15

   16         /s/Stephen W. Franklin
              _____________________________
   17         Stephen W. Franklin, RMR, CRR

   18

   19

   20

   21

   22

   23

   24

   25
                                    {WITNESSNAME}              Index: BY THE COURT:..depicted
Case 9:18-cr-80166-DMM Document 34 Entered on FLSD Docket 12/26/2018    Page 21 of 24
                              5:00 o'clock [2] 17/15 along [1] 2/7                        12/15                       12/10 12/11 12/13
                               17/25                      already [1] 13/5               bin [3] 11/7 11/13 12/1     confirm [1] 4/14
     BY THE COURT: [5]
                              5:15 [1] 17/13              also [13] 5/24 7/10 7/10 black [3] 6/11 6/14               confirmed [1] 11/13
     2/25 7/19 9/13 12/17
                              5:30 [1] 17/13               9/15 11/12 11/15 11/22 11/18                              Congress [1] 5/11
     14/17
                              5CD51334FQ [1] 11/19 11/24 11/25 13/16 15/22 bond [2] 18/2 18/5                        connection [1] 8/9
     MR. RUDMAN: [13]
                              5CD6510165 [1] 11/5          15/24 17/23                   Both [1] 12/2               consequence [1] 9/12
     2/11 2/16 6/10 9/12 14/1
                                                          although [1] 7/16              brief [1] 18/9              consequences [1] 15/17
     15/9 17/16 17/25 18/8    6                           am [1] 4/11                    briefly [1] 9/23            consideration [1] 5/6
     18/21 19/5 19/9 19/13
                              63 [2] 14/5 14/22           AMERICA [1] 1/3                bring [1] 13/24             considered [1] 3/8
     MR. SCHILLER: [21]
                              6th [1] 17/25               another [1] 3/4                Bureau [2] 2/8 10/5         consistent [1] 10/13
     THE COURT: [34]
                                                          answer [2] 3/2 3/3                                         contact [1] 19/4
     THE COURTROOM 7
                                                          anticipate [2] 7/15 17/20 C                                contained [4] 6/15 11/22
     DEPUTY: [2] 2/22         701 [1] 1/19                any [16] 3/2 3/13 3/14 cable [1] 15/15                      12/6 15/24
     16/12
                                                           3/20 3/25 4/1 4/22 4/22 calculate [2] 5/7 14/19           containing [1] 15/19
     THE DEFENDANT:           8                            5/25 6/2 6/24 7/12 8/8        calculated [2] 13/13        convicted [1] 6/3
     [1] 16/10                80166 [1] 2/4                9/11 12/6 13/6                 14/1                       copy [1] 4/12
    $                                                     anyone [1] 8/12                calculation [1] 13/7        correct [3] 4/15 6/13
                              A                           anything [3] 13/2 15/9 calculations [4] 13/6                20/12
    $100 [1] 5/23             a.m [1] 16/13
    $250,000 [1] 5/22
                                                           16/6                           13/15 13/17 13/20          couldn't [1] 8/24
                              able [8] 5/14 12/4 14/23 aol.com [1] 1/20                  called [1] 8/22             counsel [5] 7/17 8/21
    $5000 [2] 6/2 6/4          15/5 17/24 18/22 18/25 apologize [2] 3/19 13/25 can't [1] 7/17                         13/16 15/23 16/18
    '                          19/4                       apparently [1] 18/2            carefully [2] 3/8 9/24      count [1] 4/24
                              above [1] 20/13             appeal  [3]   7/4  7/5  7/6    case [13] 1/2 2/3 2/4 3/9   COURT [11] 1/1 1/18
    'til [1] 17/12            above-entitled [1] 20/13 appearances [2] 1/14               4/4 5/5 7/4 8/10 9/24       2/1 5/11 13/9 15/14
    -                         acceptable [1] 16/15         2/5                            10/3 12/15 13/5 15/14       15/22 16/10 17/22 19/7
                              acceptance [1] 6/19         appellate   [1]   15/23        category   [1] 14/7          20/4
    -v [1] 1/5
                              accepted [2] 9/6 15/20 applied [1] 16/5                    CERTIFICATE [1]             Court's [1] 16/22
    /                         accommodate [1] 17/8 apply [1] 8/4                          20/9                       cover [2] 13/3 15/9
                              account [1] 5/10            approximately       [1]  11/12 Certified   [1] 20/11       CPE [1] 1/18
    /s/Stephen [1] 20/16
                              acts [1] 10/13              around [1] 14/22               certify [1] 20/11           CR [1] 1/2
    1                         actually [3] 2/19 13/24 ask [5] 3/7 4/14 9/22              change [4] 1/10 2/16        crime [1] 16/4
                               16/19                       9/25 16/2                      17/15 17/24                crime's [1] 9/6
    11 [1] 6/17
                              added   [1]   7/10          aspects  [1]   4/21            charge   [4] 4/3 4/4 5/3    criminal [1] 14/6
    11:30 [1] 16/14
                              addiction    [1]  3/22      assessment     [3]  5/24  6/2   12/25                      cross [1] 8/21
    11:30 a.m [1] 16/13
                              addition [1] 6/2             6/4                           charges [2] 4/24 15/17      cross-examine [1] 8/21
    12 [2] 5/1 7/2
                              additional    [2]  6/4 7/11 assistance [1] 8/20            child [10] 4/25 10/6 10/8   CRR [2] 1/18 20/17
    13 [1] 7/25
                              Additionally     [1]  6/7   attained   [1]   5/1            10/14 10/18 11/7 11/15     currently [1] 3/25
    140 [1] 11/12
                              address [7] 10/7 10/11 attempted [1] 8/12                   11/21 11/24 12/7
    18 [1] 10/13                                                                                                     D
                               10/21 10/22 16/9 19/4      Auburn    [1]   3/18           children   [2] 10/12 11/9
    18-80166 [1] 2/4
                               19/6                       authority    [2]  5/12  15/3   choose   [1]  8/23          damage [1] 11/14
    18-80166-CR-DMM [1]
     1/2                      adjudged [2] 9/7 15/21 authorized [1] 5/12                 circumstances [1] 6/22      Dated [1] 20/14
                              administer [1] 2/21         available [1] 10/8             civil [2] 2/19 9/8          dating [1] 12/1
    2                         admitted [1] 11/1           aware [3] 3/10 15/16           clarification [1] 18/19     days [1] 17/3
    20 [2] 5/20 15/4          advance [1] 13/7             17/22                         cleaner [1] 11/23           December [7] 10/23
    2015 [1] 12/1             advice   [1]  14/21                                        clear [1] 14/22             12/1 16/13 16/14 16/17
                              advised [1] 11/3            B                              Clematis [1] 1/19           17/15 20/14
    2017 [2] 10/5 10/23
    2018 [2] 1/8 20/14        advisory   [1]   5/8        Bachelor's    [1]  3/19        client [2] 2/18 9/11        December 2015 [1] 12/1
    25th [2] 10/5 10/9        affirmation    [1]   2/19   back  [3]   10/4  10/21   12/1 closet [1] 11/2             December 3rd [1] 16/17
    26 [1] 1/8                after [3] 5/5 6/24 15/11 based [1] 11/14                   cocaine [1] 8/21            December 4th [1] 10/23
    26th [1] 20/14            again  [4]   11/19   11/23  basically   [1]  6/8           colloquy [1] 15/11          December 6 [3] 16/13
                               13/14 14/9                 basis [1] 15/19                Comcast [1] 10/20           16/14 17/15
    3                         against [3] 3/3 4/4 8/25 Beach [2] 1/7 1/19                comes [1] 2/18              decide [2] 15/2 16/8
    300 [2] 11/9 11/21        age  [2]  5/1  10/13        because   [3]   7/3  8/14      commerce [1] 12/8           decided [1] 8/24
    33401 [1] 1/19            agent [1] 2/8                18/25                         commit [1] 6/24             decision [4] 3/9 3/10
    3768 [1] 1/18             agent's [1] 10/11           before [6] 1/11 4/16           communicate [1] 19/12       7/22 8/9
    3rd [1] 16/17             agents   [2]  11/14   11/19  6/23 16/17   16/19   17/13    competent [2] 3/10          decline [1] 7/11
                              agree [1] 9/19              beginning [1] 16/17             15/15                      defendant [10] 1/7 1/16
    4                         agreed [3] 6/7 6/17 19/9 behalf [3] 2/7 2/13 8/23 complain [1] 17/7                    2/14 2/24 12/5 12/12
    4th [1] 10/23             agreeing [2] 4/23 5/2       being [2] 18/22 18/24          computer [10] 10/12         15/15 15/21 15/23 18/22
                              agreement [16] 4/13         believe [6] 4/19 6/11           11/1 11/6 11/13 11/16      defendant's [3] 10/7
    5                          4/14 5/18 6/16 6/24 6/25 13/3 14/4 16/6 18/12              11/17 11/19 11/22 11/25    10/11 18/21
    51 [2] 14/4 14/22          7/3 7/5 8/7 8/8 10/16      believed [1] 11/15              12/9                       defense [2] 13/15 16/18
    514-3768 [1] 1/18          14/22 14/24 15/24 16/21 belonged [1] 11/3                 concluded [1] 19/17         degree [1] 3/18
    561 [1] 1/18               18/12                      better [1] 16/25               conditions [4] 18/3 18/6    departure [1] 7/8
    5:00 [4] 17/12 17/13      agreements [1] 14/24        between [2] 4/13 18/10 18/7 18/10                          depending [1] 16/21
     17/14 17/21              alcohol [2] 3/23 4/1        beyond [4] 8/8 8/19 10/4 conduct [5] 11/10 12/7            depicted [1] 10/12
                              allowed [1] 18/23

                                                                                                                                     {DATE}
                                               {WITNESSNAME}
Case 9:18-cr-80166-DMM Document 34 Entered            on FLSD Docket 12/26/2018 Index:
                                                                                    Page depiction..multiple
                                                                                            22 of 24
   D                 existing [2] 18/6 18/7 13/15             including [1] 12/8 let [2] 4/13 17/6
                               expert [1] 17/19        good [6] 2/6 2/10 2/11      incorrect [1] 16/6          Let's [1] 16/24
    depiction [4] 12/6 12/9
                               explicit [4] 11/10 12/7  2/12 2/15 19/15            indecently [1] 11/11        levels [1] 6/19
    12/11 12/12
                                12/10 12/13            got [1] 19/12               independent [2] 8/2         lewd [1] 10/14
    describe [3] 9/23 12/19
                               exposed [1] 11/11       GOVERNMENT [16]              15/19                      life [2] 5/22 8/4
    16/4
                                                        1/4 1/15 3/12 4/13 6/7     indicates [1] 5/18          Likewise [1] 11/25
    described [2] 10/19 11/8 F                          6/19 6/23 8/8 8/19 8/22    indicative [2] 11/7 11/24   listed [1] 10/15
    descriptions [1] 10/16
                             face [1] 9/11              9/25 10/3 12/3 16/8        influence [1] 3/25          listen [1] 9/24
    Despite [1] 9/22
                             fact [3] 8/24 13/6 15/19 16/21 18/4                   information [3] 4/3 4/24    listing [1] 17/19
    determine [3] 3/9 13/17
                             facts [2] 6/23 9/19       Government's [1] 6/17        10/20                      long [2] 9/16 16/23
    14/11
                             factual [2] 9/16 9/17     graduate [1] 3/18           informed [1] 15/16          lose [1] 9/7
    devices [1] 12/2
                             fail [1] 6/20             Graduated [1] 3/18          instead [1] 2/19            low [1] 14/9
    difference [1] 18/16
                             falls [1] 5/8             Greg [1] 2/6                interpreted [1] 18/11       lower [2] 13/20 14/12
    different [1] 18/17
                             false [1] 3/4             guess [1] 7/10              interstate [1] 12/8         LS [1] 11/8
    disc [1] 11/23
                             falsely [1] 3/2           guideline [5] 5/7 5/8 7/9   investigation [4] 2/9
    disclosed [1] 11/3                                                                                         M
                             far [5] 3/17 12/1 15/11 13/7 14/20                     10/5 10/6 16/2
    disclosure [1] 6/21
                              18/24 19/3               guidelines [8] 5/6 5/9      involved [2] 12/9 12/12     magistrate [2] 18/18
    discovered [2] 10/25
                             federal [7] 2/8 5/2 5/6    6/18 13/5 13/12 13/12      involving [1] 4/25          19/9
    11/6
                              7/3 8/3 10/5 10/23        14/21 16/5                 IP [3] 10/7 10/11 10/21     mail [1] 1/20
    discretion [1] 5/9
                             felony [2] 9/6 9/7        guilt [1] 8/19              issue [5] 12/22 18/10       making [2] 3/4 10/7
    discuss [1] 4/16
                             file [3] 15/1 16/7 19/8   guilty [19] 3/9 3/12 4/23    18/20 19/2 19/4            manner [1] 7/6
    discussed [2] 4/4 15/23
                             filed [1] 4/3              5/3 5/13 7/25 8/9 8/12     issues [1] 15/11            manufactured [1] 12/2
    displayed [1] 11/11
                             files [3] 10/10 10/10      8/14 8/15 8/17 8/18 9/3    it's [5] 6/11 14/22 15/13   matter [2] 18/19 20/13
    DISTRICT [5] 1/1 1/1
                              10/15                     9/7 12/25 12/25 13/1        15/22 18/19                matters [1] 12/5
    1/12 12/14 18/24
                             filing [1] 17/18           15/18 15/21                items [1] 12/7              maximum [3] 5/12 7/7
    DMM [1] 1/2
                             finally [1] 12/11                                                                 15/4
    doctor [1] 17/20
                             finding [2] 15/13 15/22 H                             J                           me [7] 2/7 2/13 3/13
    document [1] 18/16
                             fine [1] 5/22             hand [1] 2/23               January [1] 16/21           4/13 4/22 13/24 14/20
    does [3] 9/11 9/13 17/15
                             finishes [1] 9/25         handed [1] 9/16             joint [2] 7/12 7/13         mean [3] 13/12 17/18
    doesn't [1] 13/7
                             firearm [1] 9/9           hard [1] 12/2               JUDGE [19] 1/12 2/17        19/12
    don't [7] 3/13 13/23
                             first [3] 4/13 9/15 10/25 he's [2] 15/16 18/2          13/4 13/14 13/23 14/2      medication [1] 4/1
    16/23 17/14 17/20 18/15
                             five [2] 5/21 17/3        heard [2] 12/19 13/10        14/4 14/8 15/10 16/16      mental [1] 3/20
    19/11
                             FLORIDA [6] 1/1 1/7 hearing [3] 15/3 16/9              16/17 16/25 17/24 18/1     Merit [1] 20/10
    DONALD [1] 1/11
                              1/19 10/22 12/3 12/14     17/21                       18/4 18/9 18/20 19/14      Middle [1] 18/24
    doubt [3] 8/20 10/4
                             folder [1] 11/20          here [2] 7/11 9/20           19/16                      MIDDLEBROOKS [1]
    12/15
                             follow [2] 7/12 14/24     hesitated [1] 12/22         Jupiter [1] 10/22           1/11
    Douglas [2] 2/12 2/24
                             followed [1] 5/20         Hewlett [3] 6/8 6/14        jury [1] 8/18               might [6] 8/4 13/8 14/9
    down [1] 5/9
                             force [1] 8/12             6/14                       just [8] 13/19 13/20        14/11 14/13 17/24
    drives [1] 12/2
                             foregoing [1] 20/11       higher [2] 13/20 14/12       14/10 17/17 17/21 18/9     minor [5] 5/1 5/1 12/6
    drug [1] 3/25
                             foreign [1] 12/8          history [1] 14/6             18/13 19/3                 12/10 12/13
    due [2] 11/13 13/23
                             forensics [1] 11/6        hold [1] 9/8                                            Miranda [1] 11/1
    E                        forfeit [1] 6/7           home [1] 10/21              K                           misconduct [1] 6/24
                             forgot [1] 13/24          Honor [10] 2/6 2/12         knew [1] 12/12              misrepresented [1] 6/23
    E-mail [1] 1/20
                             form [1] 17/20             6/12 7/14 9/13 10/2        know [3] 13/12 16/19        models [1] 11/9
    each [2]  10/17 15/19
                             found [7] 6/22 11/2        10/17 14/17 17/17 18/14    17/11                       modification [1] 18/13
    early [2] 16/20 17/7
                              11/15 11/17 11/19 11/24 HONORABLE [1] 1/11           knowing [2] 15/18 15/25     modify [1] 19/8
    effect [1] 18/8
                              11/25                    housekeeping [2] 2/18       knowingly [1] 12/5          months [2] 14/5 14/22
    either [1] 8/23
                             four [2] 9/16 12/4         18/10                                                  morning [5] 2/6 2/10
    elements [2] 12/4 15/20
                             Franklin [4] 1/18 20/10 however [2] 6/20 7/4          L                           2/11 2/12 2/15
    else [2] 13/2 15/9                                                             laid [1] 9/20
                              20/16 20/17              HP [3] 10/25 11/5 11/18                                 mother's [2] 18/21
    end [2] 16/24 17/7                                                             laptop [6] 6/14 6/15
                             free [1] 8/14             hundred [1] 7/17                                        18/24
    enforcement [1] 10/12                                                           10/25 11/2 11/5 11/18
                             front [1] 13/24                                                                   motion [1] 19/9
    engaged [2] 10/13 12/6                             I                           laptops [1] 6/8
                             full [1] 6/21                                                                     Mr. [14] 2/16 2/22 7/13
    engaging [2] 12/10                                                             lascivious [2] 10/14
                             fully [1] 15/15           I'm [8] 3/7 3/19 4/21 5/6                               9/11 9/17 10/21 12/19
     12/13                                                                          11/11
                                                        9/22 13/10 14/19 16/16                                 13/2 14/1 14/10 15/8
    entering [3] 6/23 6/24 G                                                       last [2] 16/18 17/12
                                                       I've [3] 4/12 9/15 13/15                                16/1 18/12 19/3
     15/16
                             genitals [1] 11/10        identified [2] 5/25 10/7    late [1] 17/11              Mr. Rudman [4] 2/16
    entitled [1] 20/13                                                             later [3] 3/3 11/3 11/17
                             gets [1] 18/25            illness [1] 3/20                                        9/11 14/1 15/8
    essential [1] 15/19                                                            law [5] 5/2 5/12 6/3 7/3
                             give [1] 14/20            images [7] 10/9 10/12                                   Mr. Schiller [4] 7/13
    established [1] 7/9
                             given [1] 4/12             11/8 11/9 11/19 11/21       10/11                      13/2 18/12 19/3
    every [2] 17/1 17/13                                                           laws [1] 5/10
                             giving [2] 7/5 9/3         11/22                                                  Mr. Wukoson [6] 2/22
    evidence [2] 10/18 11/16                                                       lawyer [9] 3/14 4/5 4/17
                             God [1] 2/20              immigration [1] 9/12                                    9/17 10/21 12/19 14/10
    Examination [1] 20/4
                             goes [1] 17/11            important [1] 7/2            7/22 8/21 14/21 15/1       16/1
    examine [1] 8/21
                             going [9] 3/7 4/21 9/22 imposed [6] 5/5 5/15 7/4       16/3 16/7                  much [1] 5/22
    exceed [1] 7/7                                                                 lawyer's [1] 4/7
                              14/25 16/16 16/18 16/19 7/7 15/6 18/13                                           multiple [3] 10/9 10/10
    executed [1] 10/24                                                             least [1] 5/21
                              17/18 17/19              imprisonment [2] 5/19                                   11/6
    exhibition [1] 11/11                                                           legal [2] 5/11 15/3
                             gone [4] 9/24 10/3 12/15 5/20

                                                                                                                               {DATE}
                                         {WITNESSNAME}                                  Index: must..thinks
Case 9:18-cr-80166-DMM Document 34 Entered        on FLSD Docket 12/26/2018 Page            23 of 24
   M                 page 2 [1] 10/15 prosecution [1] 3/4 respect [3] 7/23 13/23 sir [37]
                              pages [1] 9/16                prosecutor [2] 9/22        16/10                      software [2] 11/16 11/23
    must [1] 5/23
                              Palm [2] 1/7 1/19             12/19                     responsibility [1] 6/19     sole [1] 4/24
    N                         paperwork [1] 17/18           prove [3] 8/19 12/4       restitution [1] 5/24        someone's [1] 19/12
                              paragraph [5] 4/23 5/17       12/20                     result [3] 5/14 7/8 15/5    somewhere [2] 14/21
    narcotics [1]  3/22
                              6/17 7/2 7/25                 proven [3] 9/23 10/4      review [3] 4/16 4/21         18/16
    nature [1] 15/16
                              paragraph     1 [1] 4/23      12/15                      9/19                       sorry [2] 3/19 13/10
    necessary [1] 12/4
                              paragraph 11 [1] 6/17         provided [1] 4/8          reviewed [2] 4/3 8/7        sort [1] 19/9
    need [3] 17/15 18/16
     19/12                    Paragraph 12 [1] 7/2          provision [1] 7/11        right [32]                  SOUTHERN [2] 1/1
                              Paragraph 13 [1] 7/25         provisions [1] 18/18      rights [5] 3/11 7/5 9/1      12/14
    networks [1] 10/7
                              paragraph 4 [1] 5/17          purpose [1] 3/7            9/3 9/8                    speak [2] 3/14 16/2
    newer [1] 11/6
    next [1] 2/13             parties [1] 14/23             put [2] 16/23 18/13       RMR [2] 1/18 20/17          special [4] 2/8 5/23 6/2
    NICHOLAS [6] 1/6 2/4 passed [1]                                                   Rosenberg [3] 16/17
                                            5/10                                                                   6/4
                              penalties  [1]  5/17          Q                          16/25 17/24                specially [1] 16/16
     2/13 2/14 15/14 20/3
                              percent   [1]  7/17           question [1] 4/22         Rudman [5] 2/13 2/16        spoke [1] 16/19
    no [15] 1/2 3/21 3/24 4/2
                                                            questions [4] 3/3 3/7 3/8 9/11 14/1 15/8
     7/14 7/16 7/18 8/11 8/13 performing [1] 10/6                                                                 state [2] 8/3 12/3
                              period [1] 19/1                3/13                                                 statement [1] 3/5
     9/4 12/24 14/13 17/8                                                             S
                              perjury [1] 3/4               quick [1] 17/21                                       STATES [6] 1/1 1/3
     18/5 19/5
                              permitted [1] 7/7                                       same [1] 10/9                1/12 2/3 2/7 15/14
    None [1] 20/7                                           R
                              person [1] 6/3                                          satisfied [3] 4/7 4/10      statute [1] 7/8
    nonindigent [1] 6/3
                              play [1] 11/20                raise [2] 2/23 12/23       7/22                       stay [2] 18/22 18/25
    normal [1] 16/24
                              player [2] 11/20 11/20        range [7] 5/8 7/9 14/9    say [2] 7/17 7/18           Stephen [4] 1/18 20/10
    number [4] 2/4 11/5
                              plea [22]                      14/11 14/12 14/12 14/20 says [2] 3/12 10/1            20/16 20/17
     11/18 15/1
                              plead [10] 3/9 3/11 4/23      reach [1] 14/23           schedule [4] 16/22 16/24    stick [1] 16/24
    number 5CD6510165 [1]
                              5/3 8/9 8/12 8/17 8/18        Real [1] 11/20             17/8 17/21                 stop [1] 3/14
      11/5
                              12/25 13/1                    Realtime [1] 20/11        scheduling [1] 17/17        Street [1] 1/19
    numbers [1] 6/15
                              pleading [4] 5/13 7/25        reason [4] 3/11 13/9      Schiller [5] 2/7 7/13       subject [1] 8/2
    O                         8/14 9/3                       13/21 14/13               13/2 18/12 19/3            subpoena [1] 10/20
                              please  [6] 2/2 2/21 2/23     reasonable [3] 8/20 10/4 school [1] 3/17              subscriber [1] 10/20
    o'clock [2] 17/15 17/25
                              2/25 4/22 9/24                 12/15                    Scott [1] 2/8               such [2] 9/8 12/11
    oath [3] 2/20 2/21 3/2
                                                            recognize [1] 9/15        search [4] 10/23 10/24
    objection [2] 15/2 18/5 point [7] 2/17 3/14 7/16                                                              supervised [3] 5/21 8/2
                              7/18 12/23 14/16 18/17        recommend [2] 6/18         11/6 11/23                  19/4
    objections [1] 16/7
                              points [1] 7/25                16/5                     searching [1] 11/24         supported [1] 15/18
    objects [1] 15/1
                                                            recommendation [3]        seated [2] 2/2 2/25
    obligated [2] 5/7 14/19 pornography [10] 4/25                                                                 sure [1] 3/8
                              10/6 10/8 10/14 10/18          6/20 7/12 7/13           second [3] 11/2 11/17       surrounding [1] 6/22
    obviously [1] 13/16
                              11/7 11/15 11/21 11/24        recommendations [1]        14/3                       suspect [1] 11/12
    occur [1] 12/14
                              12/7                           14/25                    sentence [11] 5/5 5/8       sworn [2] 2/18 2/24
    off [1] 16/23
                              posed  [1] 11/9               record [3] 10/17 18/14 5/12 5/14 7/4 7/6 7/6
    offender [2] 8/1 8/3                                                                                          T
                              poses [1]   10/13              20/12                     13/11 15/4 15/6 16/10
    offense [4] 5/13 6/22
                              possessed   [1] 12/5          recycling [3] 11/7 11/13 sentenced [2] 5/18 5/19      take [1] 5/10
     15/20 15/21
                                                             12/1                     sentencing [13] 5/6 5/7     taken [1] 15/12
    office [3] 6/21 9/9 16/1 possession [1] 4/25
                              possible [2] 5/17 9/12        reduced [1] 6/18           5/11 7/9 7/12 7/13 13/5    taking [1] 4/1
    officer [1] 10/19
                              post [1] 11/1                 regarding [2] 11/17        14/20 15/2 16/5 16/9       talk [3] 16/3 17/6 17/23
    Official [1] 1/18
                              post-Miranda [1] 11/1          18/20                     16/12 16/20                talked [2] 7/21 14/4
    Okay [2] 6/17 19/15
                              predictions [1] 13/6          regardless [1] 14/10      September [3] 1/8 10/5      talking [1] 7/17
    once [1] 18/25
                                                            register [1] 8/1                                      tell [3] 3/13 4/22 14/23
    one [11] 6/11 6/11 6/13 prefer [1] 2/19
                                                                                       10/9
                              prepare [1] 16/4              Registered [1] 20/10      September 25th [2] 10/5     term [3] 5/19 5/19 5/20
     6/14 7/15 10/7 11/22
                              prepubescent [1] 4/25         registration [1] 8/3       10/9                       terms [2] 11/7 11/23
     12/5 13/17 14/2 17/7
                              present  [3] 8/22 10/25       related [1] 5/11          serial [3] 6/15 11/5        testify [4] 8/23 8/23 8/24
    only [3] 14/16 15/11
                              16/3                          release [4] 5/21 8/2       11/18                       17/20
     19/2
                                                             15/11 18/11              Services [1] 19/13          Testimony [1] 20/3
    order [3] 2/1 5/24 19/7 pretrial [4] 18/5 18/11
                              18/17 19/13                   rely [2] 13/15 13/16      session [1] 17/1            thank [6] 2/25 10/2
    ordered [2] 5/23 5/23
                              primarily   [1] 19/3          remain [2] 18/3 18/8      set [3] 16/17 17/14 18/18    12/17 17/10 18/1 19/16
    originally [1] 11/2
                              probation    [6] 6/21 13/17   remaining [1] 18/5        several [2] 3/7 10/15       that's [4] 13/8 13/20
    otherwise [2] 14/25
                              14/11 14/20 16/1 18/12        report [2] 16/4 16/6      sex [2] 8/1 8/3              14/16 16/18
     17/24
                              probation's [1] 14/25         Reporter [4] 1/18 1/18 sexual [1] 10/13               there's [6] 3/11 6/2 7/10
    ought [1] 16/5
                              problem [2] 19/11 19/13        20/10 20/11              sexually [4] 11/10 12/6      12/24 14/22 16/6
    outside [1] 12/3
                              proceedings [3] 1/10          representation [2] 4/7     12/10 12/13                therefore [1] 15/20
    over [3] 11/8 11/21
     13/15                    19/17 20/12                    4/10                     SFranklinUSDC [1]           therein [1] 10/19
                              production    [1] 12/9        request [1] 16/20          1/20                       They'll [1] 16/2
    overnight [2] 18/23
                              proffer [2] 9/16 9/17         requesting [1] 17/18      should [5] 13/3 15/9        they're [2] 9/20 13/20
     18/25
                              prolonged [1] 19/1            required [3] 5/24 6/20     18/3 18/4 18/13            things [1] 12/20
    own [2] 8/14 9/9
                              promises [1] 8/8               8/1                      signature [2] 4/14 9/17     think [4] 13/22 14/9
    P                         pronouncement [1]             requirements [1] 8/3      signing [1] 4/16             15/9 18/20
                                                            residence [4] 10/24       silver [5] 6/8 6/11 6/14    thinks [3] 14/11 14/13
    Packer [3] 6/8 6/14 6/14 18/10
                              proposed [1] 19/6              11/18 18/21 18/24         10/25 11/5                  14/21
    page [1] 10/15
                                                            resolved [1] 10/21

                                                                                                                                    {DATE}
                                      {WITNESSNAME}                     Index: those..yourself
Case 9:18-cr-80166-DMM Document 34 Entered   on FLSD Docket 12/26/2018 Page   24 of 24
   T                 viewed [1] 10/18
                                violation [1] 5/2
    those [14] 8/4 8/25 9/3
                                visual [4] 12/6 12/9
     10/12 10/15 10/17 10/17
                                 12/11 12/12
     11/14 11/15 12/20 13/19
                                voluntary [2] 15/18
     14/24 16/7 16/8
                                 15/25
    thousand [1] 11/8
                                vote [1] 9/8
    three [2] 6/18 16/18
    throughout [1] 8/4          W
    thumbnails [1] 11/21
                                waiver [3] 7/21 15/23
    thus [1] 12/3
                                15/24
    title [1] 11/14
                                want [7] 3/13 12/23
    titles [1] 10/16
                                14/10 16/23 17/6 17/21
    to -- I [1] 19/12
                                19/8
    told [5] 13/8 13/11 13/16
                                wanted [1] 14/16
     14/19 15/3
                                warrant [2] 10/23 10/24
    too [1] 19/16
                                we'll [3] 15/2 17/8 17/23
    total [1] 6/18
                                we're [1] 17/18
    trading [1] 10/8
                                We've [1] 8/7
    transcript [2] 1/10
                                week [1] 17/3
     20/12
                                weeks [1] 16/18
    transmitted [1] 10/10
                                well [9] 5/10 6/13 9/15
    transported [1] 12/8
                                9/17 13/6 13/11 13/22
    travel [2] 18/23 18/25
                                17/23 19/2
    treated [2] 3/20 3/22
                                went [1] 17/13
    trial [11] 8/18 8/25 9/4
                                West [2] 1/7 1/19
     9/23 9/24 10/3 12/16
                                What's [1] 18/16
     12/20 16/17 17/2 17/13
                                whatever [3] 13/8 13/19
    two [1] 6/8
                                14/12
    types [1] 14/24
                                wherein [1] 11/10
    U                           whether [1] 9/25
                                Why [1] 17/14
    Um [1] 7/16
                                Wilson [1] 2/8
    under [5] 3/2 3/25 6/3
                                wiping [2] 11/16 11/23
    7/3 10/12
                                withdraw [5] 5/14 13/9
    undercover [3] 10/6
                                13/21 14/13 15/5
    10/11 10/18
                                within [4] 5/8 6/15
    understand [19] 3/5
                                13/11 15/24
    3/13 3/15 4/19 5/2 5/15
                                witness [1] 17/19
    5/25 6/5 6/9 6/25 8/4
                                witnesses [2] 8/22 8/22
    8/17 8/25 9/4 9/9 14/10
                                won't [5] 5/13 6/19
    15/6 16/10 19/10
                                10/17 15/5 17/7
    Understandable [1]
                                work [1] 17/16
    19/14
                                worked [1] 16/8
    UNITED [6] 1/1 1/3
                                works [1] 16/25
    1/12 2/3 2/7 15/14
                                wouldn't [2] 7/18 13/14
    University [1] 3/18
                                written [3] 8/7 16/4 16/7
    unless [1] 7/7
                                WUKOSON [16] 1/6
    upward [2] 7/8 7/8
                                2/4 2/13 2/14 2/22 2/24
    us [1] 17/7
                                9/17 10/21 10/24 11/1
    used [3] 3/3 8/24 11/20
                                11/3 12/19 14/10 15/15
    usually [4] 5/7 14/24
                                16/1 20/3
    17/11 17/12
    V                           Y
                                y'all [2] 13/12 15/1
    valuable [1] 9/7
                                Yeah [1] 19/8
    variance [2] 7/8 17/19
                                years [3] 5/20 5/22 15/4
    vary [1] 5/9
                                yes [27]
    versus [3] 2/3 15/14
                                yet [1] 19/5
     18/11
                                you're [10] 3/2 3/10
    very [1] 7/2
                                3/10 4/10 5/2 5/13 6/13
    via [1] 12/8
                                6/22 7/5 9/3
    victims [1] 5/25
                                you've [3] 3/8 6/7 7/10
    video [1] 10/10
                                yours [1] 17/9
    videos [3] 11/12 11/21
                                yourself [1] 4/13
     11/25
    view [1] 11/20


                                                                                        {DATE}
